     Case 1:21-cv-00320-NONE-HBK Document 3 Filed 04/09/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL STEVEN GORBEY,                                No. 1:21-cv-000320-NONE-HBK
12                          Plaintiff,                      FINDINGS AND RECOMMENDATIONS TO
                                                            DENY PLAINTIFF’S MOTION TO PROCEED IN
13             v.                                           FORMA PAUPERIS UNDER 28 U.S.C. § 1915(G)
                                                            AND THE CASE BE DISMISSED WITHOUT
14       INTERNAL REVENUE SERVICE,                          PREJUDICE1
         FRESNO; UNITED STATES,
15                                                          OBJECTIONS DUE WITHIN THIRTY DAYS
                            Defendants.
16                                                          (Doc. No. 2)

17

18           I.        FACTS AND BACKGROUND

19           Plaintiff Michael Steven Gorbey, a federal inmate proceeding pro se, initiated this case by

20   filing a handwritten document referencing “the Federal Tort Claims Act” and “Bivens.” See Doc.

21   No. 1 at 1. Although not the model of clarity, plaintiff seeks a hearing “to adequately defend

22   [his] imminent danger issues or any aspect of [his] suit,” id. at 1, and identifies one claim alleging

23   that “[t]he IRS has den[ied] or embezzle[d] funds away from [plaintiff] needed for court filing

24   fees causing him to suffer imminent danger [].” Id. at 2. Plaintiff generally complains that the

25   federal courts have improperly denied him access to court by labeling him a three-striker and

26   prohibiting him from proceeding in forma pauperis under 28 U.S.C. § 1915. Id. at 2-3. His

27   1
      This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302 (E.D. Cal.
     2019).
28
                                                              1
     Case 1:21-cv-00320-NONE-HBK Document 3 Filed 04/09/21 Page 2 of 6


 1   current claim is predicated upon his application for $1200.00 in stimulus money that he contends

 2   the I.R.S. improperly attached for his past taxes. Id. at 8-9. The complaint also contains other

 3   unrelated, past allegations against nonidentified defendants concerning: his treatment for

 4   glaucoma, nonspecific attacks by unidentified inmates in 2017 and 2019, claims that authorities

 5   planted and tampered with evidence and falsely charged him for various crimes, and complaints

 6   that he previously was improperly assigned a top bunk despite him having a valid low bunk pass.

 7   Id. at 3-8. As relief, plaintiff seeks, inter alia, $350, 000,000,000.00 in damages, an injunction

 8   against the I.R.S., copies of his past tax returns, and future stimulus payments under the All Cares

 9   Act. Id. at 13. Plaintiff moves to proceed in forma pauperis under 28 U.S.C. § 1915. Doc. No.

10   2.

11          II.     APPLICABLE LAW

12          The “Three Strikes Rule” states:

13                  In no event shall a prisoner bring a civil action or proceeding under
                    this section if the prisoner has, on 3 or more prior occasions, while
14                  incarcerated or detained in any facility, brought an action or appeal
                    in the United States that was dismissed on grounds that it was
15                  frivolous, malicious, or fails to state a claim upon which relief may
                    be granted, unless the prisoner is under imminent danger of serious
16                  physical injury.
17   28 U.S.C. § 1915(g). Part of the Prison Litigation Reform Act, the Three Strikes Rule was

18   enacted to help curb non-meritorious prisoner litigation. See Lomax v. Ortiz-Marquez, 140 S. Ct.

19   1721, 1723 (2020) (citations omitted)). Under § 1915(g), prisoners who have repeatedly brought

20   unsuccessful suits may be entirely barred from bring a civil action and paying the fee on a
21   payment plan once they have had on prior occasions three or more cases dismissed as frivolous,

22   malicious, or for failure to state a claim. Id.; see also Andrews v. Cervantes, 493 F.2d 1047, 1052

23   (9th Cir. 2007). Regardless of whether the dismissal was with or without prejudice, a dismissal

24   for failure to state a claim counts as a strike under § 1915(g). Lomax, 140 S. Ct. at 1727.

25          To determine whether a dismissal counts as a strike, a reviewing court looks to the

26   dismissing court’s actions and the reasons underlying the dismissal. Knapp v. Hogan, 738 F.3d
27   1106, 1109 (9th Cir. 2013). To count as a strike, the dismissal had to be on a “prior occasion,”

28   meaning the dismissal occurred before plaintiff initiated the instant case. See § 1915(g). A
                                                        2
     Case 1:21-cv-00320-NONE-HBK Document 3 Filed 04/09/21 Page 3 of 6


 1   dismissal counts as a strike when dismissed for frivolity, maliciousness, or for failure to state a

 2   claim, or an appeal dismissed for the same reasons. Lomax, 140 S. Ct. at 1723 (citing Section

 3   1915(g)); see also Washington v. Los Angeles Cty. Sheriff’s Dep’t, 833 F.3d 1048 (9th Cir. 2016)

 4   (reviewing dismissals that count as strikes); Coleman v. Tollefson, 135 S. Ct. 1759, 1761 (2015)

 5   (dismissal that is on appeal counts as a strike during the pendency of the appeal). When a district

 6   court disposes of an in forma pauperis complaint requiring the full filing fee, then such a

 7   complaint is “dismissed” for purposes of §1915(g). Louis Butler O’Neal v. Price, 531 F.3d

 8   1146, 1153 (9th Cir. 2008). A dismissal for failure to state a claim relying on qualified immunity

 9   counts as a strike. Reberger v. Baker, 657 F. App’x 681, 683-84 (9th Cir. Aug. 9, 2016)

10           Although not exhaustive, dismissals that do not count as 1915(g) strikes include:

11   dismissals of habeas corpus petitions, unless the habeas was purposefully mislabeled to avoid the

12   3 strikes provision. See generally El-Shaddai v. Zamora, 833 F.3d 1036, 1046 (9th Cir. 2016)

13   (dismissals of habeas cases do not count as strikes, noting exception). A denial or dismissal of

14   writs of mandamus petitions, the Younger abstention doctrine, and Heck v. Humphrey generally

15   do not count as a strike, but in some instances Heck dismissals may count as a strike. See

16   Washington v. Los Angeles Cty. Sheriff’s Dep’t, 833 F.3d at 1055-58 (citations omitted)

17   (reviewing some Heck dismissals may count as strikes, while others do not; abstention doctrine

18   dismissals and writs of mandamus do not count as strikes). A denial of a claim based on

19   sovereign immunity does not count as a strike. Hoffman v. Pulido, 928 F.3d 1147 (9th Cir. 2019).

20   Finally, the Ninth Circuit has ruled that if one reason supporting a dismissal is not a reason
21   enumerated under §1915A, then that reason “saves” the dismissal from counting as a strike.

22   Harris v. Harris, 935 F.3d 670 (9th Cir. 2019).

23          Once prisoner-plaintiffs have accumulated three strikes, they may not proceed without

24   paying the full filing fee, unless “the complaint makes a plausible allegation” that the prisoners

25   “faced ‘imminent danger of serious physical injury’ at the time of filing.” Andrews v.

26   Caervantes, 493 F.3d 1047, 1051-52 (9th Cir. 2007) (addressing imminent danger exception for
27   the first time in the Ninth Circuit). The court must construe the prisoner’s “facial allegations”

28   liberally to determine whether the allegations of physical injury are plausible. Williams v.
                                                        3
     Case 1:21-cv-00320-NONE-HBK Document 3 Filed 04/09/21 Page 4 of 6


 1   Paramo, 775 F.3d 1182, 1190 (9th Cir. 2015). However, assertions of imminent danger may be

 2   rejected as overly speculative or fanciful. Andrews, 493 F. 3d at 1057, fn. 11.

 3          III.    ANALYSIS

 4          Turning to the application of the Three Strikes Rule in this matter, the undersigned finds

 5   that plaintiff has incurred three or more strikes under section 1915(g), prior to filing this lawsuit,

 6   based on a review of the National Pro Se Three Strike Database (“Three Strike Database”) and

 7   the Pacer Database. See http://156.128.26.105/Litigant.aspx (National Pro Se Database);

 8   http://pacer.usci.uscourts.gov pacer.gov.

 9          Further, based on a pacer search, the Court takes judicial notice that Plaintiff has initiated

10   approximately 55 federal civil actions or appeals, and other federal courts have barred him from

11   proceeding as a three-striker. Although not exhaustive, for purposes of this report and

12   recommendation, each of the following cases are properly deemed qualifying 1915(g) strikes and

13   each were entered before plaintiff commenced the instant action:

14

15             Date of Order                 Case Style                       Disposition
                                    Gorbey v. United States of      district court adopting F&R
16          July 7, 2010            America, et al., Case No.       finding complaint failed to
17                                  2:08-cv-121-REM-JES,            state a claim against all
                                    U.S. District Court, N.D.       defendants, overruling
18                                  West Virginia                   plaintiff’s objections
                                    Gorbey v. Watts, et. al, App.   appellate court denying ifp on
19          February 25, 2013       Case No. 12-3921, Second        appeal and dismissing appeal
20                                  Circuit Court of Appeals        “because it lacks an arguable
                                                                    basis in law or fact” under 28
21                                                                  U.S.C. § 1915(e)

22
                                    Gorbey v. United States of      dismissing complaint alleging
23          May 22, 2008            America, et al., Case No.       conspiracy claim for failure to
                                    1:08-cv-650-UNA,       U.S.     state a claim
24                                  District Court, District of
25                                  Columbia
                                    Gorbey v. the United States     dismissing action against the
            February 25, 2008       Military, Case No. 1:08-cv-     U.S. military as frivolous
26
                                    334-RDB, U.S. District          under § 1915 and warning
27                                  Court, Maryland                 plaintiff   of     three-strike
                                                                    provisions under § 1915(g)
28
                                                         4
     Case 1:21-cv-00320-NONE-HBK Document 3 Filed 04/09/21 Page 5 of 6


 1                                  Gorbey v. The District of        dismissing complaint under
            November 15, 2010       Columbia, et al., Case No.       28 U.S.C. § 1915A(b)(1) for
 2                                  1:10-cv-01751-UNA, U.S.          failing to state a claim and as
 3                                  District Court, District of      frivolous; see also appellate
                                    Columbia; see also App.          court’s order revoking district
 4                                  Case No. 10-7175, D.C.           court’s grant of ifp on appeal,
                                    Circuit Court                    finding no allegation of
 5                                                                   imminent danger and plaintiff
                                                                     barred from proceeding on
 6
                                                                     appeal ifp under § 1915(g)
 7                                                                   and listing identifying cases

 8

 9          Next, the undersigned considers whether the allegations in plaintiff’s complaint meet the

10   imminent danger exception. The complaint contains no plausible allegations that plaintiff is at

11   risk of any serious physical injury at the time of filing. Instead, plaintiff peppers his complaint

12   throughout with the words “imminent danger” or claims in conclusory terms to be “suffering

13   imminent dangers” without providing any factual basis in support of a physical injury. See Doc.

14   No. 1 at 1. Based on the foregoing, the undersigned recommends that the district court deny

15   plaintiff’s motion to proceed in forma pauperis under the Three Strikes Rule.

16          The undersigned further recommends that if plaintiff does not pay the full filing fee during

17   the 30-day period of time for objections, that the district court dismiss the case, without prejudice.

18   Considering the Amended Standing Order in Light of Judicial Emergency in the Eastern District

19   of California, this court has an enormous backlog of civil cases and need not permit a litigant all

20   too familiar with The Three Strikes Rule to repeatedly file cases that are frivolous, malicious, or

21   fail to a state claim, and are precisely those cases the Prison Litigation Reform Act was enacted to

22   curtail. See also Blackwell v. Jenkins, Case No. 2021 WL 825747, Case no. 2:19-cv-442-TLN-

23   DB (E.D. Ca. March 4 ,2021) (recommending denial of ifp motion and dismissal without

24   prejudice, unless prisoner-plaintiff pays the full filing fee by the deadline for filing objections to

25   the findings and recommendations); see also Dupree v. Gamboa, Case No. 1:19-cv-953-LJO-

26   GSA, 2019 WL (E.D. Cal. 2019) (denying in forma pauperis motion and dismissing case without

27   waiting thirty days to permit plaintiff additional time to pay the filing fee). Providing plaintiff

28   with thirty days, as opposed to the statutory fourteen-day period, to both object and pay the filing
                                                         5
     Case 1:21-cv-00320-NONE-HBK Document 3 Filed 04/09/21 Page 6 of 6


 1   fee, provides a pro se prisoner litigant sufficient notice and an opportunity to prosecute this action

 2   and simultaneously enables the court an ability to efficiently manage an overburdened docket.

 3            Accordingly, it is RECOMMENDED:

 4            1.        Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 2) be denied

 5   under 28 U.S.C. § 1915(g) and, if plaintiff does not pay the full filing fee by the thirty-day (30)

 6   objection deadline, that the case be dismissed without prejudice.

 7            2.        The Clerk of Court is directed to terminate any pending motions/deadlines and

 8   close this case.

 9                                           NOTICE TO PARTIES

10            These findings and recommendations will be submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within thirty (30)

12   days after being served with these findings and recommendations, a party may file written

13   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

14   Findings and Recommendations.” Parties are advised that failure to file objections within the

15   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

16   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

17
     IT IS SO ORDERED.
18

19
     Dated:        April 9, 2021
20                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                         6
